 326 NLRB No. 1201NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Empire Ambulance and Ambulette, Inc. d/b/a Free-dom A-1 Ambulance Service and Local 531, In-ternational Brotherhood of Teamsters, AFLŒCIO.  Case 2-CA-30566September 30, 1998DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND HURTGENUpon a charge filed by the Union on July 1, 1997, theGeneral Counsel of the National Labor Relations Boardissued a complaint on December 24, 1997 against Em-pire Ambulance and Ambulette, Inc. d/b/a Freedom A-1Ambulance Service, the Respondent, alleging that it has
violated Section 8(a)(1) and (5) of the National Labor
Relations Act.  Although properly served copies of the
charge and complaint, the Respondent failed to file an
answer.On August 28, 1998, the Acting General Counsel fileda Motion for Summary Judgment with the Board.  OnAugust 31, 1998, the Board issued an order transferringthe proceeding to the Board and a Notice to Show Causewhy the motion should not be granted.  The Respondent
filed no response.  The allegations in the motion are
therefore undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board's Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within
14 days from service of the complaint, unless good causeis shown.  In addition, the complaint affirmatively notesthat unless an answer is filed within 14 days of service,
all the allegations in the complaint will be considered
admitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Region, byletter dated June 3, 1998, notified the Respondent that
unless an answer were received by June 10, 1998, a Mo-tion for Summary Judgment would be filed.In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the Acting GeneralCounsel's Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, a Delaware cor-poration, with an office and place of business located at123 Plainfield Avenue, Bedford Hills, New York, pro-vides ambulance and ambulette services to hospitals andnursing homes in the Westchester County area.  Annu-ally, the Respondent, in the course and conduct of itsbusiness operations described above, derives gross reve-nues in excess of $250,000 and purchases and receivesgoods and materials valued in excess of $50,000 directly
from points outside the State of New York.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act and that Local 531, International Brother-hood of Teamsters, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESThe following employees of the Respondent, hereincalled the unit, constitute a unit appropriate for the pur-pose of collective bargaining within the meaning of Sec-tion 9(b) of the Act:Included: All full-time and regular part-timedrivers, emergency medical technicians and para-medics, employed by Respondent at its 123 Plain-field Avenue, Bedford Hills, New York facility.Excluded: Office clerical employees, and guards,professional employees and supervisors as defined inthe Act.At all material times, the Union was the designated ex-clusive collective-bargaining representative of the unitand was recognized as the representative by the Respon-dent.  At all material times, the Union, by virtue of Sec-tion 9(a) of the Act, was the exclusive representative ofthe unit of employees of the Respondent described
above, for the purposes of collective bargaining with
respect to rates of pay, wages, hours and other terms and
conditions of employment.Around July and August 1996, the Respondent and theUnion reached a verbal agreement whereby the Respon-dent agreed to make contributions, on behalf of unit em-ployees, to the Local 531 Sick & Welfare Fund.  Fromaround August through around December 1996, the Re-spondent implemented the agreement described above,and made contributions, on behalf of unit employees, to
the Local 531 Sick & Welfare Fund.  However, from
approximately January through August 1997, the Re-spondent failed and refused to make the contributions tothe Local 531 Sick & Welfare Fund.  These contributions
are a fringe benefit which relates to wages, hours, andother terms and conditions of employment of the unit andis a mandatory subject for the purpose of collective bar-gaining.  Nevertheless, the Respondent failed and refusedto make the contributions without prior notice to the
Union and without affording the Union an opportunity to
bargain with the Respondent with respect to this conduct.CONCLUSION OF LAWBy failing to make required contributions to the Local531 Sick & Welfare Fund, the Respondent has beenfailing and refusing to bargain collectively and in good
faith with the exclusive collective-bargaining representa- DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2tive of its employees, and has thereby engaged in unfairlabor practices affecting commerce within the meaning
of Section 8(a)(5) and (1) and Section 2(6) and (7) of the
Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease anddesist and to take certain affirmative action designed to
effectuate the policies of the Act.  Specifically, having
found that the Respondent has violated Section 8(a)(5)
and (1) by failing and refusing to make contributions to
the Local 531 Sick & Welfare Fund on behalf of unit
employees from about January to about August 1997, we
shall order the Respondent to make whole its unit em-ployees by making all such delinquent contributions,including any additional amounts due the funds in accor-dance with Merryweather Optical Co., 240 NLRB 1213,1216, fn. 7 (1979).  In addition, the Respondent shallreimburse unit employees for any expenses ensuing from
its failure to make the agreed upon contributions, as set
forth in Kraft Plumbing & Heating, 252 NLRB 891, fn. 2(1980), enfd. 661 F.2d 940 (9th Cir. 1981), such amountsto be computed in the manner set forth in Ogle Protec-tion Service, 183  NLRB 682 (1970), enfd. 444 F.2d 502(6th Cir. 1971), with interest as prescribed in New Hori-zons for the Retarded, 283 NLRB 1173 (1987).1ORDERThe National Labor Relations Board orders that theRespondent, Empire Ambulance and Ambulette, Inc.d/b/a Freedom A-1 Ambulance Service, Bedford Hills,
New York, its officers, agents, successors, and assigns,
shall1. Cease and desist from(a) Failing and refusing to bargain collectively withLocal 531, International Brotherhood of Teamsters,AFL-CIO, as the exclusive representative of the employ-ees in the unit, by failing to make required contributionsto the Local 531 Sick & Welfare Fund on behalf of the
unit employees.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Make the employees in the following unit wholefor its failure to make required contributions to the Local531 Sick & Welfare Fund by making all contributions
that have not been made from about January to about
August 1997, and by reimbursing the unit employees for                                                       1 To the extent that an employee has made personal contributions toa fund that are accepted by the fund in lieu of the employer's delinquentcontributions during the period of the delinquency, the respondent will
reimburse the employee, but the amount of such reimbursement willconstitute a setoff to the amount that the respondent otherwise owes thefund.any expenses incurred as a result of the failure to makesuch contributions, as set forth in the remedy section of
this decision:Included: All full-time and regular part-timedrivers, emergency medical technicians and para-medics, employed by Respondent at its 123 Plain-field Avenue, Bedford Hills, New York facility.Excluded: Office clerical employees, and guards,professional employees and supervisors as defined inthe Act.(b) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination andcopying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and allother records necessary to analyze the amount of back-pay due under the terms of this Order.(c) Within 14 days after service by the Region, post atits facility in Bedford Hills, New York, copies of theattached notice marked "Appendix."2  Copies of the no-tice, on forms provided by the Regional Director for Re-gion 2, after being signed by the Respondent's authorizedrepresentative, shall be posted by the Respondent and
maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
are customarily posted.  Reasonable steps shall be taken
by the Respondent to ensure that the notices are not al-tered, defaced or covered by any other material.  In theevent that, during the pendency of these proceedings, the
Respondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shallduplicate and mail, at its own expense, a copy of the no-tice to all current employees and former employees em-ployed by the Respondent at any time since January1997.(d) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.
   Dated, Washington, D.C.  September 30, 1998Sarah M. Fox,                                 MemberWilma B. Liebman,                        MemberPeter J. Hurtgen,                             Member(SEAL)          NATIONAL LABOR RELATIONS BOARD                                                       2If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ FREEDOM A-1 AMBULANCE SERVICE3APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT fail and refuse to bargain collectivelywith Local 531, International Brotherhood of Teamsters,AFL-CIO, as the exclusive representative of the employ-ees in the unit, by failing to make required contributionsto the Local 531 Sick & Welfare Fund on behalf of the
unit employees.WE WILL NOT in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guar-anteed you by Section 7 of the Act.WE WILL make our employees in the following unitwhole for our failure to make required contributions tothe Local 531 Sick & Welfare Fund by making all con-tributions that have not been made from about January toabout August 1997, and by reimbursing the unit employ-ees for any expenses incurred as a result of our failure tomake such contributions, with interest:Included: All full-time and regular part-timedrivers, emergency medical technicians and para-medics, employed by us at our 123 Plainfield Ave-nue, Bedford Hills, New York facility.Excluded: Office clerical employees, and guards,professional employees and supervisors as defined inthe Act.EMPIRE AMBULANCE AND AMBULETTE, INC.D/B/A FREEDOM AŒ1 AMBULANCE SERVICE